         Case 1:18-cv-04595-ELR Document 49 Filed 01/30/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

SUNKYOO KIM,                                   |
                                               |
       Plaintiff,                              |
                                               |           Civil Action No.
vs.                                            |           1:18-CV-04595-ELR
                                               |
JC KLEEN, INC., and                            |
JANG W. CHO,                                   |
                                               |
       Defendants.                             |

         FINAL STIPULATION REGARDING RESOLUTION OF
        COSTS, FEES, APPEAL RIGHTS, AND ANY OTHER ISSUES

       COME NOW the Plaintiff and Defendants (the “Parties”), by and through

undersigned counsel, and hereby stipulate and agree to the following terms and

conditions for final resolution of this action:

       1) Plaintiff hereby waives and releases any and all rights to appeal any issue

in this action, including, but not limited to, the Judgment [Ct. Doc. 48] entered

January 16, 2020, pursuant to this Court’s Order [Ct. Doc. 47] granting Defendants’

Motion for Summary Judgment (the “Final Judgment”).

       2) Plaintiff hereby further waives and releases any and all rights to seek

reconsideration, modification, or any other relief with respect to the Final Judgment,

or any other order or ruling in this action.


                                           -1-
         Case 1:18-cv-04595-ELR Document 49 Filed 01/30/20 Page 2 of 3




      3) Defendants hereby waive and release any and all claims for attorney’s fees

in this action. Each party shall bear its own attorney’s fees.

      4) In return for the payment of $1,000.00 in costs, Defendants hereby further

agree to waive and release any and all claims for further costs in this action, upon

receipt of said payment.

      5) This Stipulation shall, and is hereby intended to, fully and finally resolve

all outstanding issues and matters between the Parties that are currently pending, or

that could potentially arise, in this action.

      Respectfully submitted, this 30th day of January, 2020.

Consented to by:                                 Consented to by:
MCGAHREN LAW FIRM, LLC                           BRIAN KIM, PC

/s/ Matthew F. McGahren                          /s/ Brian G. Kim
Matthew F. McGahren, Esq.                        Brian G. Kim, Esq.
Georgia Bar No. 491330                           Georgia Bar No. 479330
Eric J. Marlett, Esq.                            (signed with express permission)
Georgia Bar No. 470931

Attorneys for Defendants                         Attorneys for Plaintiff

6171 Crooked Creek Rd., Suite A                  1815 Satellite Blvd., #403
Peachtree Corners, GA 30092                      Duluth, GA 30097
Ph: (770) 729-1795                               Ph: (678) 878-4200
Fax: (770) 729-1774                              Fax: (678) 878-4208
matt@mcgahrenlaw.com                             brian@leonandkim.com
eric@mcgahrenlaw.com                             brian@briankimpc.com




                                           -2-
        Case 1:18-cv-04595-ELR Document 49 Filed 01/30/20 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                           |
                                       |
      Plaintiff,                       |
                                       |              Civil Action No.
vs.                                    |              1:18-CV-04595-ELR
                                       |
JC KLEEN, INC., and                    |
JANG W. CHO,                           |
                                       |
      Defendants.                      |

                         CERTIFICATE OF SERVICE

      I, Matthew F. McGahren, Attorney for Defendants, do hereby certify that I

have served the within and foregoing FINAL STIPULATION REGARDING

RESOLUTION OF COSTS, FEES, APPEAL RIGHTS, AND ANY OTHER

ISSUES by means of electronic service through the Court’s CM/ECF system to the

following:

      Brian G. Kim, Esq.                   brian@leonandkim.com
      Brian Kim, PC                        brian@briankimpc.com
      1815 Satellite Blvd., #403
      Duluth, GA 30097

This 30th day of January, 2020.
                                           /s/ Matthew F. McGahren
                                           Matthew F. McGahren, Esq.
                                           Georgia Bar No. 491330



                                     -3-
